BBICKELL, C. J.
It may be admitted that, if Mrs. Williams had paid the purchase-money of the lands in controversy, Mrs. Neely, though a married woman, and her children, the remaindermen, would be estopped from asserting any claim to them. The life estate of Mrs. Neely in the lands, or in the funds invested by the trustee (Gannon) in the purchase, was an equitable, not a statutory separate estate. She had the capacity of a femme sole to contract in reference to the estate, not being restrained by the terms and limitations of the instrument creating it. Having this capacity, she could bind her estate by an estoppel; and if, without fraud or mistake, and without coercion from her husband, having full knowledge of her rights, she induced a stranger to purchase of the trustee, she could not subsequently impeach the sale.—Drake v. Glover, 30 Ala. 382. But, Mrs. Williams not having paid the purchase-money, there is no room for claiming an estoppel; nor is there room for its operation in any aspect of the ease. The bill, as amended, is in affirmation, not in repudiation of the sale. Its whole purpose is to enforce a lien on the lands for the unpaid purchase-money, and that was the measure of relief granted by the chancellor.
The execution of notes by Mrs. Williams, for part of the purchase-money, payable to creditors of the husband of Mrs. Neely, was not a payment, pro tanto, of the purchase-money. If these notes had been paid, without notice that they were repudiated by Mrs. Neely, a different question would have been presented. They have not been paid, and to their payment the purchase-money can not be appropriated, against her consent.
We concur in the opinion and conclusions reached by the chancellor, and the decree is affirmed.